Citation Nr: 1727705	
Decision Date: 07/17/17    Archive Date: 07/27/17

DOCKET NO.  12-27 767	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service-connection for left ear hearing loss disability.

2.  Entitlement to service-connection for left ear hearing loss disability.

3.  Entitlement to service-connection for right ear hearing loss disability.

4.  Entitlement to service-connection for hypertension.

5.  Entitlement to service-connection for a heart condition, to include as secondary to hypertension.

6.  Entitlement to service-connection for a back disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans
ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from May 1966 to May 1968.    

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a January 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

The issue of service connection for left hearing loss on the merits, as well as the issues of service connection for right ear hearing loss, hypertension, a heart condition, and a back disability, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A September 1985 rating decision denied the claim for left ear hearing loss disability; the Veteran did not appeal that decision and no relevant evidence was received within one year of the decision. 

2.  The evidence submitted since the September 1985 rating decision is relevant and probative of the issue at hand.


CONCLUSIONS OF LAW

1. The September 1985 rating decision, which denied service connection for left ear hearing loss disability, is final.  38 U.S.C.A. § 7105 (c) (West 2015); 38 C.F.R. §§ 20.302, 20.1103 (2016).
2.  The evidence received since the September 1985 rating decision, which denied service connection for left ear hearing loss disability, is new and material, and the claim is reopened.  38 U.S.C.A. §§ 5103A, 5107, 5108 (West 2015); 38 C.F.R. § 3.156 (a) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board believes no discussion of VA's compliance with the notice and assistance provisions is necessary at this time.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. § 3.159.  There is no prejudice to the Veteran in light of the reopening of the claim and it is anticipated that any deficiencies will be remedied by the actions directed in the remand section of this decision.  

The Veteran seeks to reopen a previously denied claim for service connection for left ear hearing loss.  By a September 1985 rating action, the RO denied the claim for service connection for left ear hearing loss disability on the basis that the Veteran's left ear hearing loss pre-existed service and any decrease in hearing in service "would be held due to normal progression."   The Veteran did not appeal the decision.   No relevant evidence was submitted within one year of the date on which notice of the decision was issued.  38 C.F.R. § 3.156(b); see Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011).  Accordingly, that decision is final.  38 U.S.C.A. § 7105.  

In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence.  38 U.S.C.A. § 5108.  New and material evidence means evidence not previously submitted to agency decision makers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The Board notes that in the January 2012 rating decision, the RO reopened the issue of service connection for left ear hearing loss disability.  Regardless of what the RO has done, the Board must address the question of whether new and material evidence to reopen the claim has been received because the issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate it on a de novo basis.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  In other words, the Board must find new and material evidence in order to establish its jurisdiction to review the merits of a previously denied claim.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

At the time of the September 1985 rating decision, the record included only service treatment records from the Veteran's active duty service showing pre-existing left ear hearing loss and treatment for ear pain, ringing in the ears, and infection.  Service treatment records also contain a physical profile for post-traumatic left neurosensory hearing loss restricting the Veteran from an assignment involving habitual or frequent exposure to loud noise or firing of weapons.  Also of record was a September 1985 VA examination showing left ear hearing loss for VA compensation purposes and reports of the Veteran that he had no functional hearing in the left ear since a 1965 motorcycle accident. 

Since the September 1985 rating decision, new evidence has been added to the claim file that is material to the Veteran's claim.  Notably, the Veteran has submitted statements concerning the nature of his left ear hearing loss disability.  In his claim, the Veteran indicated that his hearing loss worsened because of his deployment to Korea.  He indicated that he was told he had total hearing loss and was given a medical profile so he would not have to be around artillery anymore.  In his substantive appeal, the Veteran indicated that his ears starting hurting from all the noise from the equipment during mechanic school.  An April 2011 VA examination contains statements of the Veteran that he did not use hearing protection during service, he had no noise exposure outside of military service, and that he was treated in service for left ear bleeding.        

This evidence was not before the RO in September 1985 and it is not cumulative or redundant evidence then of record.  The Veteran's statements contribute to a more complete picture of the nature and etiology of the Veteran's left ear hearing loss disability.  See Hodge v. West, 155 F.3d 1356   (Fed. Cir. 1998).  The Board therefore finds that the new evidence is material, and that it raises a reasonable possibility of substantiating the claim.  Moreover, the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Accordingly, the Board finds that new and material evidence has been added to the record and the claim must be reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.


ORDER

The application to reopen the claim for service connection for left ear hearing loss is granted.


REMAND

Prior to rendering a decision on the merits of the issue of service connection for left ear hearing loss disability, as well as the issues pertaining to right ear hearing loss disability, back injury, hypertension, and a heart condition, additional development and adjudication is necessary.  

The Veteran was afforded a VA examination in April 2011.  The examiner opined left ear hearing loss disability was less likely related to noise exposure or any other event in service because deafness in the left ear pre-existed his induction.   The examiner opined right ear hearing loss disability was not related to service because there was no evidence of hearing loss at separation from service. 

When VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The examination did not provide sufficient rationale for the opinions expressed with regard to the issue of etiology of left or right ear hearing loss.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (holding that a medical opinion must be supported with an analysis); Nieves-Rodriguez, 22 Vet. App. 295, 301(2008) (noting that "[i]t is the factually accurate, fully articulated, sound reasoning for the conclusion . . . that contributes probative value to a medical opinion").

In regard to the left ear hearing loss disability, the examiner failed to indicate whether pre-existing left ear hearing loss was aggravated during service beyond the natural progression of the disease.  With regard to right ear hearing loss disability, in basing the opinion primarily upon the lack of evidence of hearing loss in the Veteran's service treatment records, the examiner failed to provide a sufficient basis for the negative etiological opinion.  VA laws and regulations do not strictly require in-service complaint of, treatment for or diagnosis of hearing loss in order to establish entitlement to service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Furthermore, in establishing entitlement to service connection, it is not required that a hearing loss disability by the standards of 38 C.F.R. § 3.385  (2016) have been demonstrated during service, or even in the case of sensorineural hearing loss in particular within the one-year presumptive period following discharge from service (as an organic disease of the nervous system), although a hearing loss disability by these standards of § 3.385 must be currently present to have a ratable disability.  If, as here, there is current ratable hearing loss disability, then service connection is possible if this current disability can be adequately linked to the Veteran's military service.  Ledford, 3 Vet. App. at 89.

Given the inadequacies in the VA examination and opinions, a remand is warranted in order to provide the Veteran with an additional VA examination that addresses the questions delineated below. 

The Veteran was not provided VA examinations in connection with the issues of service connection for hypertension, a heart condition, and a back injury.  The Veteran indicated that he hurt his back when he fell from a frozen phone pole in Korea.  He claims that his hypertension is the result of exposure to Jet Fuel (claimed as JP4-5) used to help with freezing in his compound and to help with dust control.  He further asserts that his heart condition is secondary to his hypertension.  He claims the conditions have existed since service.  The Veteran's DD-214 shows the Veteran was a Wireman.  His last duty assignment was with the Headquarters Battery, 7th Infantry Division, Eighth Army, Korea.  Consequently, the Board finds a remand for VA examinations is necessary.  See McClendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A (a)(2).

It also appears the appellate record is incomplete.  The Veteran's military service personnel records have not been obtained and the Veteran's allegations of exposure to Jet Fuel (claimed as JP4-5) have not been confirmed.  In a November 2010 statement, the Veteran indicated he had back surgery at the Williamsburg Community Hospital in Williamsburg, Virginia.  In his December 2010 formal application for benefits, the Veteran indicated that he was treated for hypertension in 1969 by Dr. K and for heart disease in June 2007 at Riverside Hospital, Newport News, Virginia.  He also indicated that he received treatment at the Hampton VA Medical Center (VAMC) in March 1985.  Such records must be obtained upon remand.  38 C.F.R. § 3.159.

The RO should ensure that all due process requirements are met.  The RO should also give the Veteran another opportunity to present information and/or evidence pertinent to the issues on appeal.  38 U.S.C.A. § 5103A (b).

Accordingly, the case is REMANDED for the following action:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  

Regardless of his response, the RO must obtain all outstanding (a) service personnel records; (b) VA treatment records pertinent to the claim, to include treatment records from the Hampton, Virginia, VAMC dated in March 1985; (c) records of back surgery performed at the Williamsburg Community Hospital in Williamsburg, Virginia; (d) records of treatment for  hypertension in 1969 by Dr. K; and (e) records of treatment for heart disease at Riverside Hospital, Newport News, Virginia in June 2007.  

All attempts to secure this evidence must be documented in the claims file by the RO and VA facilities must provide a negative response if no records are available.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

2.  The RO must contact the appropriate record depository to verify whether Jet Fuel (claimed as JP 4-5) was used at the Veteran's assigned base in Korea, to include the Headquarters Battery, 7th Infantry Division, Eighth Army, Korea, for dust and/or freezing control.  All verification requests and their responses must be clearly document in the electronic record. 

3.  After receipt of all additional treatment records, schedule the Veteran for a VA audiological examination.  The electronic record, including a copy of this remand, must be made available to the examiner as part of the examination, and the examiner must indicate in his/her report whether the electronic record was reviewed.  All indicated tests and studies should be completed, including the Maryland CNC test and a pure tone audiometry test.

(i) The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's right ear hearing loss had its clinical onset during active service or is any way related to his active duty service.  The examiner is also advised that the Veteran is not precluded from establishing service connection based solely on the facts that his right ear hearing was within normal limits at time of separation from service.  Rather, a hearing loss disability diagnosed after service may be service connected if the evidence nonetheless shows it is related to his service and not, instead, other causes (intercurrent causes).  If, however, in the examiner's opinion there is no basis for "delayed onset" hearing loss, then provide the medical authority for this conclusion.

(ii)  The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's pre-existing left ear hearing loss was aggravated beyond the natural progression of the disease during his active duty service.  

The Veteran's military occupational specialties, his statements regarding the history of in-service noise exposure, the objective medical findings upon entrance into and separation from his military service, as well as service treatment records showing treatment for ear pain, ear infection, and ringing in the ears,  post service audiological evaluations, and any other pertinent clinical findings of record, must be considered and discussed.  

If the examiner cannot provide the requested opinions without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner. 

4.  After receipt of all additional treatment records, schedule the Veteran for the appropriate VA examinations to determine the nature and etiology of his claimed hypertension, heart condition, and back disability.  The electronic record, including a copy of this remand, must be made available to the examiner as part of the examination, and the examiner must indicate in his/her report whether the electronic record was reviewed.  All indicated tests and studies should be completed.

Back disability: the examiner should provide an opinion as to whether the Veteran currently has a back disability and if so, is it is at least as likely as not (50 percent or greater probability) that such disability had its clinical onset during active service or is in any way related to his active duty service, to include assertions that he injured his back falling from a frozen pole while stationed in Korea.

Hypertension: the examiner should provide an opinion as to whether the Veteran currently has hypertension and if so, is it is at least as likely as not (50 percent or greater probability) that such disability had its clinical onset during active service or is in any way related to his active duty service, to include assertions that hypertension is the result of exposure to jet fuel during service.

Heart Condition: the examiner should provide an opinion as to whether the Veteran currently has a heart condition and if so, is it is at least as likely as not (50 percent or greater probability) that such disability had its clinical onset during active service or is in any way related to his active duty service, to include assertions that he was exposed to jet fuel during service.  The examiner should additionally address whether it is at least as likely as not that such disability is proximately due, to the result of, or aggravated by (beyond the natural progression of the disease) diagnosed hypertension.  

The Veteran's military occupational specialties, his statements regarding the history of in-service incidents, the objective medical findings from his military service, and any other pertinent clinical findings of record, must be considered and discussed.  

If the examiner cannot provide the requested opinions without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner. 

5.  The examination reports must be reviewed to ensure that they are in complete compliance with the directives of this remand.  If the report is deficient in any manner, the RO must implement corrective procedures.

If upon completion of the above action the claims remain denied, the case should be returned to the Board after compliance with appellate procedures.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all issues that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
E. I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


